

 
SEPARATION AGREEMENT AND GENERAL RELEASE




This Separation Agreement and General Release (“Agreement”) is made and entered
into this 1st day of May 2009, by and between W.W. Grainger, Inc. and all
related Subsidiaries (including but not limited to Lab Safety Supply, Inc.,) and
Affiliates hereinafter collectively referred to as (“Grainger”) and Larry J.
Loizzo (the “Officer”).  The Officer understands and voluntarily enters into
this Agreement with Grainger and, in consideration of the Separation Payments
and benefit continuation described herein, agrees as follows:
 
1.  
Resignation as Officer; Separation Date.  The Officer hereby acknowledges that
he has voluntarily resigned effective June 1, 2009 (the “Resignation Date”) as
an Officer of Grainger and of all corporations that are direct or indirect
subsidiaries of or otherwise affiliated with Grainger (“Affiliates”), and as
trustee, member or fiduciary of all trusts, committees or similar bodies of or
otherwise affiliated with Grainger and the Affiliates.  The Officer’s active
employment with Grainger shall cease effective as of the Resignation Date.

 
2.  
Separation Payments / Profit Sharing Trust Retirement.  Following the
Resignation Date, Grainger shall pay the Officer an amount representing Eighteen
(18) months of the Officer’s current base pay.  Such total amount shall be
pro-rated and thereafter paid over a Twenty-Four (24) month period (“Separation
Payments”), less required deductions consistent with the following schedule:
Grainger shall pay each pro-rata payment as part of its normal monthly payroll
cycle beginning June 1, 2009 and running through May 31, 2011.  (the
“Termination Date / Profit Sharing Trust Retirement Date”).  No Separation
Payments shall be made to the Officer until at least the eight (8th) day
following the day on which this Agreement is fully executed, and provided that
the Agreement is not revoked by the Officer pursuant to Section 22 prior to that
date.



3.  
Benefits.



a.  
Health, Dental, Life and Vision.  To the extent that the Officer currently
participates, Grainger will continue to provide, through deductions from the
Officer’s Separation Payments at the same rate paid by employees, group health,
dental and vision benefits and life insurance as currently maintained for the
Officer, or as subsequently modified by Grainger, through the Termination /
Retirement Date.  Dental benefits and group life insurance will terminate
earlier, however, on the date that the Officer becomes eligible for benefit
coverage through a subsequent employer.  After the Officer’s benefit coverage
ceases on May 31, 2011, the Officer may elect to continue group health and
dental benefits under COBRA or retain group health coverage under the terms of
Grainger’s Retiree Health Program.



b.  
Profit Sharing.  For the 2009, 2010 and 2011 plan years, the Officer will be
eligible to share in contributions under the W.W. Grainger, Inc. Employees
Profit Sharing Plan (“PST”) and the W.W. Grainger, Inc. Supplemental Profit
Sharing Plan (“SPSP”).  The Separation Payments received in such plan years,
including in the case of the 2009 plan year the MIP payment described in Section
3(e) below, will be included for purposes of determining the amount of the
Officer’s contributions under the PST (to the extent permitted by applicable
law) and SPSP.  To the extent that the Officer is not permitted to share in PST
contributions under the terms of the PST, such amounts shall be contributed to
the SPSP in addition to funds otherwise allocated to the Officer under the
SPSP.  After the Termination / Retirement Date, the Officer will be eligible for
distribution of his vested funds in accordance with the terms of PST and SPSP
applicable to Plan participants.



c.  
Unemployment Benefits.   The Officer agrees that he will not apply for
unemployment benefits while he continues to receive Separation Payments through
the Officer’s Termination / Retirement Date or at any time in the future that
would otherwise be chargeable to Grainger’s unemployment insurance account.  Any
amounts of unemployment insurance benefits received by the Officer shall offset
the Officer’s Separation Payments.



d.  
Vacation.  The Officer understands that he will not be eligible for or accrue
any additional vacation eligibility after the Resignation Date.  Payment for any
2009 vacation earned but unused as of the Resignation Date as well as vacation
that would otherwise have been taken in 2009 will be made in the form of a lump
sum, less required deductions.


 
1

--------------------------------------------------------------------------------

 



e.  
Management Incentive Program (MIP).  As an additional Separation Payment to
those provided for in Section 2 hereof, the Officer will participate in the 2009
MIP pursuant to the provisions of the Plan then in effect, and on a 5/12ths
pro-rata basis.  For such period, the Officer’s payment shall be based upon the
Officer’s Individual Target, current salary and Company performance.  To the
extent provided, this payment will be made to Officer on or before March 15,
2010, when executive MIP bonuses are paid and shall be paid in an amount that
reflects the lesser of actual or target.  The Officer will not be eligible for
any MIP or other cash incentive award other than the above referenced amount or
for any period following the Resignation Date.



f.  
Executive Death Benefit Plan.  The Officer will continue as a participant under
the W.W. Grainger, Inc. Executive Death Benefit Plan (the “Death Benefit Plan”)
through May 31, 2011, and will thereafter be considered a general retiree of
Grainger for purposes of post employment benefits under the Death Benefit
Plan.  The benefit payment by Grainger to the Officer’s designated beneficiary
in the event of the Officer’s death prior to the Termination Date shall be
determined and paid in accordance with the provisions of the Death Benefit Plan
as in effect on the date of his death, except that the Officer’s monthly salary
and target MIP percentage as of the Resignation Date shall be used in any
necessary calculations.  Officer has elected accelerated payment at a discounted
rate at time of retirement subject to 6 month time delay based upon Section
409-A requirements.



g.  
Tax Preparation.  The Officer will be reimbursed up to a maximum of $10,000.00
for professional tax preparation assistance and related services associated with
the preparation of his 2009 and 2010 tax filings.  Reimbursement will be made to
Officer no later than 60 days after the receipt of appropriate invoices and paid
receipts.  The Officer shall not receive any tax preparation allowance beyond
those referenced above.

 
h.  
Career Continuation – Outplacement Assistance.  Officer shall be eligible to
receive professional Career Continuation – Outplacement services.  Officer may
interview and then select a service provider from those designated firms made
available to him for this purpose by Grainger.    



i.  
Cessation of Benefits.  All other benefits and the Officer’s eligibility to
participate in any other Grainger employee programs will cease as of the
Resignation Date, except as provided or referenced in this Agreement.  The
amounts and benefits payable to the Officer under this Agreement shall be in
lieu of any amounts or benefits otherwise provided under any severance plan or
policy of Grainger.  Notwithstanding, effective May 31, 2011, Officer shall be
considered a Profit Sharing Trust Retiree of the Company and entitled to all
Company benefits associated with that status.



4.  
Stock Options, Restricted Stock Units and Performance Shares.  The Officer will
be eligible to exercise all vested stock options pursuant to the terms of the
W.W. Grainger, Inc. 1990, 2001 and 2005 Stock Incentive Plans, and accompanying
Agreements.  Options will continue to vest through the Termination Date, with
any remaining unvested options forfeiting as of the same Termination
Date.  Thereafter, all options must be exercised on or before the expiration
date of each option or within six (6) years of the Officer’s Termination / PST
Retirement Date, whichever should occur first.  The Officer further understands
and agrees that the non-competition provisions of restricted stock unit and/or
stock option agreements to which the Officer is a party, which provisions are
incorporated herein by reference, including without limitation the Unfair
Competition Agreements dated April 30, 2008, and the W.W. Grainger, Inc.
Restricted Stock Unit Agreement dated April 30, 2008 (collectively, the
“non-competition provisions”), will remain in full force and effect, and are in
addition to and not superseded by any other obligation set forth in this
Agreement.  The Officer acknowledges and agrees that, for purposes of such
agreements, the Officer’s employment with Grainger shall be considered
terminated on the Termination Date hereunder, and the term “Date of Termination”
as used in the Unfair Competition Agreement dated April 30, 2008, shall mean the
Termination Date hereunder.  The Officer understands that he will not be
eligible for any further grants of stock options after the Resignation Date.


 
2

--------------------------------------------------------------------------------

 



Grainger management shall recommend to the Compensation Committee of the Board
(CCOB) at a CCOB meeting that it approves amendment of the Officer’s Restricted
Stock Unit Agreement dated April 26, 2006.  Such amendment shall provide that,
subject to the Officer’s compliance with all terms and conditions of the
non-competition provisions and this Agreement, as of the Officer’s Termination
Date, 5,000 existing shares of Restricted Stock Units of the Company granted to
the Officer under such agreements, which stock is currently in the possession of
Grainger, shall not be forfeited but shall be delivered to the Officer free of
all restrictions, less any shares retained for the purpose of the payment of
withholding or other taxes to the extent permitted by law.  The above referenced
Restricted Stock Units will vest on Officer’s Termination Date, and shall
thereafter be settled as soon as administratively possible after that date.


Officer shall be eligible to receive a Performance Share Award in accordance
with the terms of Officer’s Performance Share Agreement dated January 1, 2007,
January 1, 2008 and January 1, 2009.


5.  
General Release and Waiver of Claims.  In exchange and in consideration for the
promises, obligations, and agreements undertaken by Grainger herein, which the
Officer agrees and acknowledges are adequate and sufficient consideration, the
Officer, on behalf of himself, his spouse, agents, representatives, attorneys,
assigns, heirs, executors, administrators, and other personal representatives,
releases and forever discharges Grainger, the Affiliates, and all of their
officers, employees, directors, agents, attorneys, personal representatives,
predecessors, successors, and assigns (hereinafter collectively referred to as
the “Releasees”) from any and all claims of any kind which he has, or might
have, as of the date of this Agreement; or which are based on any facts which
exist or existed on or before the date of this Agreement.  The claims the
Officer is releasing include, but are not limited to, all claims relating in any
way to his employment at Grainger or his separation from that employment; and
all claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, 42 U.S.C. § 1981, the Equal Pay Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Federal Rehabilitation
Act, the Age Discrimination in Employment Act (“ADEA”), the Older Worker Benefit
Protection Act, the Illinois Human Rights Act, the Wisconsin Fair Employment
Law, the Illinois Wage Payment and Collection Act, the Wisconsin Wage Payment
and Collection Act, or any other federal, state or local law relating to
employment, discrimination, retaliation, or wages, or under the common law of
any state (including, without limitation, claims relating to contracts, wrongful
discharge, retaliatory discharge, defamation, intentional or negligent
infliction of emotional distress, and wrongful termination of benefits).  The
Officer also releases and forever discharges Grainger and all other Releasees
from any and all other demands, claims, causes of action, obligations,
agreements, promises, representations, damages, suits, and liabilities
whatsoever, both known and unknown, in law or in equity, which he has or might
have as of the date of this Agreement.  The Officer understands that this
Section 5 of this Agreement contains a complete and general release of any claim
that he now has against Grainger and all other Releasees, or could ever have
against Grainger and all other Releasees, based on any fact, event, or omission
that has occurred up to the time at which he signs the Agreement.



The Officer does not intend to nor is he waiving any rights or claims that may
arise after the date that he signs this Agreement, or any right on the Officer’s
part to challenge the knowing and voluntary nature of this release with respect
to claims under ADEA.  Notwithstanding the foregoing, the Officer does not waive
any rights he may have to benefits available after termination under any
company-sponsored employee benefit plan, or any rights he may have to insurance
protection and/or indemnification for actions taken by the Officer while an
employee and Officer of Grainger.  The Officer acknowledges that this is an
individually negotiated agreement and he agrees that his termination of
employment with Grainger is not pursuant to an employment termination program as
that term is used in the ADEA.


Excluded from this General Release and Waiver are any claims or rights which
Employee cannot waive by law, including workers’ compensation claims, as well as
any claims for breach of this Agreement.  Also excluded from this Agreement are
Employee’s rights to file a charge with the Equal Employment Opportunity
Commission or any other federal, state or local agency, and to participate in an
agency investigation.  Employee, however, waives all rights to recover money or
other individual relief if any administrative agency or another person or entity
pursues any claim on Employee’s behalf arising out of or related to Employee’s
employment with Grainger.  Employee represents that there is no lawsuit or other
claim against Grainger pending in any federal, state, or municipal court or
other tribunal which has not been addressed herein.


The Officer understands and agrees that this waiver and release is an essential
and material term of this Agreement and that, without such provision, no
agreement would have been reached by the parties.

 
3

--------------------------------------------------------------------------------

 





6.  
Covenant Not to Sue.  The Officer agrees not to pursue or permit to be filed or
pursued against Grainger or any Releasee, any claim or action before any
federal, state, or local, administrative, legislative or judicial body based on
any claim or liability described in the foregoing section, or otherwise related
in any way to the Officer’s employment with Grainger, and understands that the
purpose of this waiver and release is to dispose of, with finality, any claims
that the Officer may have against Grainger and all other Releasees so that there
will be no disputes or controversies concerning any matters following the
Resignation Date.  The Officer has no such claim or lawsuit outstanding at this
time, and the Officer does not know of any such potential claim or lawsuit that
may be asserted by the Officer or any other person in connection with the
Officer’s employment with Grainger.  The Officer understands that the terms of
this section do not apply to a challenge to the knowing and voluntary nature of
this release with respect to claims under ADEA.



7.  
Unfair Competition.



a.  
The Officer acknowledges that in connection with the performance of his duties
for Grainger, he has either created, used or accessed confidential and trade
secret information of Grainger and the Affiliates (as further described in
Section 11 below).  The Officer further acknowledges that his employment with or
other work on behalf of a Competitor (defined in Section 7(b) below) would
necessarily and inevitably lead to his unauthorized use or disclosure of such
confidential and trade secret information.  Accordingly, the Officer agrees that
for a period beginning on the date hereof and continuing until the second
anniversary of the Termination Date, and within one hundred (100) miles of any
branch, office or distribution center of Grainger or an Affiliate to which he
was assigned within two years prior to ceasing active employment with the
Company, as well as on behalf of any Competitor specifically identified on
Exhibit A, anywhere in the nation (the “Restricted Area”), he will not directly
or indirectly, whether as executive, officer, director, owner, shareholder,
partner, associate, consultant, advisor, contractor, joint venturer, manager,
agent, representative or otherwise, work for a Competitor in any capacity that
would involve:



i.  
the same or substantially similar functions or responsibilities to those the
Officer performed for Grainger within two years of the Resignation Date; or



ii.  
supervision over the same or substantially similar responsibilities to those the
Officer performed for Grainger within two years of the Resignation Date; or



iii.  
assisting a Competitor in decisions that involve or affect the same or a
substantially similar area of operations to those the Officer was involved in
with Grainger within two years of the Resignation date.



The Officer may not circumvent the purpose of this restriction by engaging in
business within the Restricted Area through remote means such as telephone,
correspondence, or computerized communication.


b.  
A “Competitor” is any person or legal entity or branch, office or operation
thereof (a “Firm”) that engages in business that is competitive with the
business activities of Grainger through, but not limited to: (i) selling
maintenance, repair, operating and safety (MRO and Safety) supplies to North
American businesses; (ii) providing indirect materials management services to
North American businesses; (iii) aggregating information regarding indirect
materials for the purpose of conducting business-to-business Internet commerce
with North American businesses; or (iv) indirect materials procurement services
to North American businesses.  Without limiting the generality of the foregoing,
each of the Firms identified on Exhibit A hereto constitutes a Competitor.



c.  
A Firm shall not be deemed a Competitor unless the aggregate revenue of such
Firm for its most recently completed fiscal year that is attributable to the
categories of products and services set forth in clauses (i) through (iv) of
Section 7(b) above equals more than 5% of the aggregate amount of consolidated
revenue that Grainger derived from such categories of products and services
during its most recently completed fiscal year.


 
4

--------------------------------------------------------------------------------

 



d.  
The Officer may at any time, or from time to time, request Grainger to advise
the Officer in writing whether or not Grainger considers a specified Firm to be
a Competitor.  Any such request shall be made by written notice to Grainger that
includes: (i) the name of the specific business unit for which the Officer
proposes to work; (ii) the name or names of any parent companies of such
business unit; (iii) a description of the specific services which the Officer
proposes to perform for such business unit; (iv) a statement as to why the
Officer believes that the performance of such services will not adversely affect
Grainger’s legitimate protectible interests; and (v) the requested date of
Grainger’s response (which date shall be at least 15 days after the date of
Grainger’s receipt of the Officer’s request).



e.  
The Officer specifically recognizes and affirms that Section 7(a) is a material
and important term of this Agreement.  If any court of competent jurisdiction
determines that the covenant set forth in Section 7(a), or any part thereof,
would be unenforceable due to the stated duration or geographical scope of such
covenant, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, as so reduced, such provision shall
then be enforceable.  If the court does not modify such provision as aforeseaid,
or if the provision is otherwise held or found invalid or unenforceable for any
reason whatsoever, then (without limiting any other remedies which may be
available to Grainger under this Agreement or otherwise, including, without
limitation, Section 13 hereof), Grainger shall be entitled to cease making
payments and furnishing benefits to the Officer pursuant to this Agreement and
shall be further entitled to receive from the Officer reimbursement of all
Separation Payments and other payments and benefits theretofore furnished to the
Employee pursuant to this Agreement.



Pending such reimbursement, and without limiting Grainger’s rights under Section
13 hereof or any other rights and remedies of Grainger, Grainger shall have the
right to offset the amount of such reimbursement against any amount or benefit
otherwise payable to the Officer.


8.  
Non-Disparagement.  The Officer agrees to take no action in derogation or
disparagement of Grainger or the Affiliates, or their respective businesses or
strategic interests, or the Releasees.  The Officer further agrees not to
discuss or otherwise comment on Grainger or any Affiliate, or their respective
businesses or strategic interests, or the Releasees, in public, for publication
on electronic media (including but not limited to chat rooms, message boards, or
the like), in similar public forums, or otherwise, other than communication of
publicly available information.  Grainger agrees to notify Officer, prior to
initiating any action and in an effort to cure, should it believe Officer is in
violation of any provision contained within this paragraph.  Should it believe
that Officer has violated Grainger agrees that it will make no public statements
nor sanction any action in derogation or disparagement of the Officer.  In turn,
no member of Grainger’s Senior Management Team shall make any statement in
derogation or disparagement of the Officer.



9.  
Non-Interference with Business Relationships.  The Officer agrees not to
interfere with the employment of any Grainger employee or otherwise with the
business relationships of Grainger, and to the extent required to enforce this
promise, agrees not to induce, directly or indirectly, any Grainger customer or
supplier to breach any contract with Grainger, and further agrees not to
solicit, attempt to hire, or hire, directly or indirectly, any Grainger
employee, or request, induce or advise any such employee to leave the employment
of Grainger at any time before the Termination Date and for one year
thereafter.  Should the Officer wish to hire a Grainger employee in
contravention of this Section 9, or to perform work which is precluded by the
Officer’s non-competition obligations set forth in Section 7 hereof, the Officer
understands that he may request that Grainger agree that the Officer may perform
such work or offer employment to such employee, and that with Grainger’s prior
written agreement, which it may withhold at its sole discretion, the Officer may
do so.


 
5

--------------------------------------------------------------------------------

 



10.  
Return of Property: Business Expenses.  The Officer shall promptly account for
and return to Grainger all Grainger property, including but not limited to
proprietary information, which is in the Officer’s possession or control.  This
property includes (but is not limited to) correspondence, files, reports,
minutes, plans, records, surveys, diagrams, computer print-outs, floppy disks,
manuals, client/customer information and documentation, and any company
research, goals, objectives, recommendations, proposals or other information of
any type, including information and materials relating to actual or potential
business acquisition candidates, relating to Grainger, its business, or its
clients or customers, which is not generally known to the public, and which the
Officer acquired in the course of his employment with Grainger.  Notwithstanding
the above, Officer shall be eligible to retain two (2) paintings currently
hanging in Officer’s Lab Safety Supply Janesville office that were previously
given to him by the Company’s prior ownership.  The Officer further agrees that
all business expenses incurred prior to the Resignation Date that are
reimbursable in accordance with Grainger’s normal policies and procedures have
been reimbursed to the Officer or submitted for reimbursement, and that other
than as specifically provided in this Agreement, the Officer will not incur any
additional business expenses after the Resignation Date.



11.  
Confidential Information.  The Officer agrees to refrain from ever disclosing to
anyone outside the employment of Grainger any confidential or trade secret
information, whether in oral, written and/or electronic form, including but not
limited to information that (a) relates to Grainger’s or the Affiliates’ past,
present and future research, development, technical and non-technical data and
designs, finances, marketing, products, services, customers, suppliers, and
other business activities of any kind or (b) has been identified, either orally
or in writing, as confidential by Grainger or any Affiliate; provided that this
limitation shall not apply to information that is part of the public domain
through no breach of this Agreement or is acquired from a third party not under
similar nondisclosure obligations to Grainger or such Affiliate.  The Officer
acknowledges that his obligations under any confidentiality or nondisclosure or
similar agreements or provisions that the Officer previously executed will
remain in full force and effect.  Further, through the Termination Date, the
Officer agrees to fully comply with all policies of Grainger regarding
confidential or trade secret information.



12.  
Cooperation with Company.  The Officer agrees, during the term of this Agreement
as well as during the 12 month period immediately thereafter, to both make
himself available and to provide reasonable cooperation to Grainger or its
attorneys to assist Grainger or serve as a witness in connection with any
matter, litigation or potential litigation in which the Officer may have
knowledge, information, or expertise.  The Officer also agrees to provide
Grainger or its designated representatives, upon request, with information and
assistance about programs, processes, and projects related to the Officer’s job
responsibilities while employed by Grainger; to answer any questions relating to
the work to which the Officer was assigned; and to otherwise provide reasonable
cooperation to Grainger regarding matters relating to this Agreement and the
Officer’s employment with Grainger.  Grainger will reimburse the Officer for any
reasonable expenses or unpaid compensation he incurs in activities which he
undertakes at Grainger’s request pursuant to this Section 12.



13.  
Breach of Agreement; Misconduct.  The Officer understands and agrees that if,
after receiving all or any part of the payments and benefits described herein,
the Officer breaches this Agreement, or commits or is discovered to have
committed any act of embezzlement, fraud or theft with respect to the property
of Grainger, or deliberately causes or is discovered to have deliberately
caused, any loss, damage, injury or other endangerment to Grainger’s property,
reputation or past, present, or future directors, officers or employees,
Grainger reserves the right to demand repayment of all such payments and
benefits.  Grainger shall further be released from any future payment then or
thereafter otherwise due and shall discontinue any and all benefit coverage
(other than retiree health coverage, vested benefits under the PST and SPSP, and
COBRA coverage if otherwise available).  To the extent permitted by law, the
Officer further understands and agrees that Grainger reserves the right to
pursue all other available remedies in an effort to preserve its legitimate
business interests.  The Officer also agrees to indemnify and hold harmless
Grainger from any loss, cost, damage, or expense, including attorneys’ fees,
which Grainger may incur because of the Officer’s violation of this
Agreement.  The Officer understands that this Section 13 does not apply to a
challenge to the knowing and voluntary nature of this release with respect to
claims under ADEA.


 
6

--------------------------------------------------------------------------------

 



14.  
Supersedes Other Agreements.  Other than any vested rights that the Officer may
have under employee benefit plans subject to ERISA, the Officer understands that
this Agreement supersedes any and all obligations (written or oral) which
Grainger otherwise might have to the Officer for compensation or other
expectations of remuneration or benefit on the Officer’s part.  The Officer
specifically acknowledges that all of Grainger’s obligations under the Change in
Control Employment Agreement entered into between Grainger and the Officer (the
“Change in Control Agreement”) shall become null and void as of the Resignation
Date.  Notwithstanding the above, all provisions contained within any Grainger
Non-Competition Agreement, Stock Option or Special RSU or Option / Grant
Agreement entered into between the Officer and Grainger, or other Grainger
Governance shall remain in full force and effect as originally executed.



15.  
References.  At the Officer’s request, Grainger will provide appropriate neutral
references to prospective future employers of the Officer.  Those references
will be provided by Larry Pilon, Senior Vice President – Human Resources or his
designee and / or successor on behalf of Grainger, with the specific content of
such references to be mutually agreed between Grainger and the Officer in the
future.



16.  
Continuation After Death.  The Officer understands that in the event of the
Officer’s death, Grainger’s obligations under this Agreement will extend to the
Officer’s beneficiaries, heirs, executors, administrators, personal
representatives and assigns.



17.  
Agreement Not Assignable.  The Officer may not assign, and the Officer
represents that he has not assigned, this Agreement or any rights or Grainger’s
obligations under this Agreement to any other person.



18.  
Entire Understanding.  In conjunction with Officers ceasing active employment,
Officer shall be entitled to remove, and thereafter retain ownership of certain
pieces of art belonging to Officer that are currently on display in Officer’s
office.

The Officer understands and agrees that this Agreement, including Exhibit A
hereto, contains the entire understanding between the parties and may not be
amended except by mutual agreement in an amendment executed by both parties.


19.  
Severability.  The provisions of this Agreement are declared to be severable,
which means that if any provision of this Agreement or the application thereof
is found to be invalid, the invalidity shall not affect other provisions or
applications of this Agreement, which will be given effect without the invalid
provisions or applications. In the event that a court of competent jurisdiction
concludes that any term, provision or section of this Agreement is invalid or
unenforceable (and, in the case of Section 7(a) of this Agreement, such
provision is not modified by the court to be enforceable as described in Section
7(e) hereof), then said term, provision, or section shall be deemed eliminated
from this Agreement to the extent necessary and in order to permit the remaining
portions of the Agreement to be enforced.  Any such eliminations shall not
affect Grainger’s entitlement, if any, to receive, pursuant to Sections 7(e) and
13 hereof, amounts paid and benefits provided to the Officer under this
Agreement.



20.  
Confidentiality of Agreement.  The Officer represents and agrees to keep the
terms, amount and fact of this Agreement completely confidential, and that the
Officer will not disclose any information concerning this Agreement to anyone;
provided, however, that this section will not prevent the Officer from
disclosing information concerning this Agreement to the Officer’s spouse,
attorneys, accountants, financial or tax advisors, a designated Grainger
official, or as required by law.  Notwithstanding, in accordance with U.S.
Treasury Regulation 1.6011-4(b)(3)(iii), each party (and each employee,
representative, or other agent of each party) to this Agreement may disclose to
any and all persons, without limitation of any kind, the tax treatment, tax
structure, and all materials of any kind provided to the other party relating to
such tax treatment and tax structure.



21.  
Jurisdiction and Governing Law.  The Officer acknowledges that for the purpose
of this Agreement as well as his employment with Grainger, he is a Wisconsin
based Grainger employee.  This Agreement shall in all respects be interpreted,
enforced and governed by and under the laws of the State of Wisconsin, without
regard to its conflicts of law principles.


 
7

--------------------------------------------------------------------------------

 



22.  
Voluntary Agreement.  The Officer acknowledges that the payments and benefits
that Grainger is providing hereunder exceed the compensation and benefits
otherwise payable to the Officer or on the Officer’s behalf and that such
Separation Payments and benefits are provided by Grainger in exchange for
execution of this Agreement.  The Officer acknowledges that he was given
twenty-one (21) days to consider the terms of this Agreement, that the Officer
may revoke this Agreement at any time within seven (7) days after the date
that the Officer signs it, and that he has been advised to and has had the
opportunity to seek out counsel of his own choice.  Any revocation must be
communicated in writing, via personal delivery or overnight mail, to Henry F.
Galatz, Labor Counsel, W.W. Grainger, Inc., 100 Grainger Parkway, Lake Forest,
Illinois 60045.  The Officer further understands that this Agreement does not
take effect until after the expiration of the seven (7) day period for
revocation.  All referenced Separation Payments and applicable benefits
identified in this Agreement will automatically cease on the 21st day should the
Officer not return a fully executed copy of this Agreement to Grainger within
the specified 21-day consideration period.  The Officer has read this Agreement
and understands all of its terms.



I have read this Separation Agreement and General Release and I understand all
of its terms.  I voluntarily execute this Separation Agreement and General
Release with full knowledge of its meaning, on this 1st day of May, 2009.

 



       W.W. GRAINGER, INC.         /s/ Larry J. Loizzo   
By:
/s/ Kim Cysewski 
Larry J. Loizzo
     


 

 
8

--------------------------------------------------------------------------------


 
Exhibit A




 
Airgas Companies

 
Applied Industrial Technologies

 
Barnes Distribution

 
Consolidated Electric

 
Fastenal Company

 
Genuine Parts Co.

 
Graybar Electric Company, Inc.

 
HD Supply, Inc.

 
Industrial Distribution Group, Inc.

 
Interline Brands, Inc.

 
Johnstone Supply Company

 
Kaiser & Kraft Companies (subsidiary of TAKKT AG)

 
Kaman Corporation

 
Lawson Products

 
McJunkin Red Man Corporation (subsidiary of McJunkin Corporation)

 
McMaster-Carr Supply Company

 
MSC Industrial Direct Company

 
Northern Tool + Equipment Catalog Co.

 
Rexel

 
Sonepar Group (Incl. Sonepar USA, Cambar, Texas Mill Supply, Tri-State Electric,
Vallen, CenturyVallen)

 
WESCO International, Inc. (Incl. Bruckner Supply Inc.)

 
Wilson Supply (subsidiary of Smith International, Inc.)
  Wurth Group (Incl. Wurth USA Inc.)

 
 
Any affiliates, subsidiaries or joint ventures of the above-referenced Persons
shall also constitute Competitors


 
 
 9

--------------------------------------------------------------------------------